       Case: 1:21-cv-01243 Document #: 1 Filed: 03/05/21 Page 1 of 4 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SOULA LIARAKOS,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       No:      21 CV 1243
                                                      )
COSTCO WHOLESALE CORPORATION.,                        )
a foreign corp.,                                      )
                                                      )
               Defendant.                             )

                                      NOTICE OF REMOVAL

       To:     The United States District Court for the Northern District of Illinois, Eastern
               Division

               Plaintiff’s Counsel:    Guy D. Geleerd, Jr.
                                       622 Laurel Avenue
                                       Highland Park, Illinois 60035
                                       #312/259-9785
                                       guy.geleerd@gmail.com

       Pursuant to 28 U.S.C. §1441 and 1446, Defendant, COSTCO WHOLESALE

CORPORATION (“Costco”), through its attorneys, Stacy D. Fulco and Margaret L. MacNair of

Bodell Bove LLC, hereby file this Notice of Removal of the above-captioned matter from the

Circuit Court of Cook County, Illinois to the United States District Court for the Northern District

of Illinois, Eastern Division. In support of this Notice, Defendant respectfully states as follows:

       1.      On September 17, 2020, Plaintiff, Soula Liarakos initiated the above-captioned

action by filing a Complaint at Law for a monetary judgment in the Circuit Court of Cook County,

Illinois against Defendant. (Complaint, Ex. “A”).

       2.      On September 10, 2021, Defendant’s Registered Agent was served with Plaintiff’s

Complaint and Summons. (Proof of Service, Ex. “B”).
      Case: 1:21-cv-01243 Document #: 1 Filed: 03/05/21 Page 2 of 4 PageID #:2




       3.       Removal, based on diversity of citizenship, is proper where all of the parties

properly joined and served as defendants are diverse and the amount in controversy has been met.

       4.       The United States District Court for Northern District of Illinois, Eastern Division

has jurisdiction over this action pursuant to 28 U.S.C. § 1441 and 28 U.S.C. § 1332 for the

following reasons:

                a.     Based on the Complaint, the plaintiff is a resident of Chicago, Illinois. For

       this reason, for purposes of assessing diversity of citizenship, the plaintiff is a citizen of

       Illinois.

                b.     Defendant is a corporation duly organized and existing under the laws of

       Washington, with its principal place of business in the State of Washington, at 999 Lake

       Dr. Issaquah, Washington, 98027. (Illinois Secretary of State – Business Services, Ex.

       “C”). For this reason, for the purpose of assessing diversity of citizenship, Defendant is a

       citizen of Washington.

                c.     According to Plaintiff’s Complaint, Plaintiff seeks to recover for personal

       injuries sustained when she fell in the parking lot at a Costco warehouse. It is Defendant’s

       good faith belief that the amount in controversy exceeds $75,000 exclusive of interest and

       costs and the basis of that belief is as follows:

              i.       The Complaint asserts an amount in controversy over $50,000;

             ii.       On February 15, 2021, Defendant’s counsel emailed Plaintiff’s counsel

       requesting information regarding the case value and whether Plaintiff will stipulate the case

       value is less than $75,000. Plaintiff’s counsel responded and advised the case value is in

       excess of $75,000. (February 15, 2021 Email, Ex. “D”).




                                                      2
      Case: 1:21-cv-01243 Document #: 1 Filed: 03/05/21 Page 3 of 4 PageID #:3




            iii.       For these reasons, the amounts in dispute exceed $75,000, exclusive of

       interest and costs.

       5.      For the reasons set forth above, this lawsuit is removable from state court to the

United States District Court for the Northern District of Illinois, Eastern Division, pursuant to 28

U.S.C. §1441 (a) and 28 U.S.C. §1332 (a)(2), (c)(1). Based on Defendant’s investigation, complete

diversity of citizenship exists among Plaintiff and Defendant and the amount in controversy

exceeds $75,000 exclusive of interest and costs.

       6.      28 U.S.C. §1446 imposes a 30-day limitation upon a defendant to timely file a

Notice of Removal. Defendant’s Notice of Removal is timely because it was filed within thirty

days after the receipt by Defendant, through service, of the initial pleading setting forth the

removable claims for relief. See 28 U.S.C. §1446(b).

       7.      Written notice of the filing of this Notice of Removal has been served on Plaintiff

through her counsel, as required by 28 U.S.C. §1446(d).

       8.      A true copy of this Notice of Removal has been filled with the Circuit Court of

Cook County, Illinois as provided by 28 U.S.C. §1446(d).

       9.      By filing this Notice of Removal, Defendant does not waive any jurisdictional

objections or any other defenses that are available.

       WHEREFORE, Defendant, COSTCO WHOLESALE CORPORATION, respectfully

requests that this civil action be removed from the Circuit Court of Cook County, Illinois, and that

this Court accept jurisdiction over this action, and proceed this Court as an action properly

removed.




                                                       3
     Case: 1:21-cv-01243 Document #: 1 Filed: 03/05/21 Page 4 of 4 PageID #:4




                                        Respectfully submitted,

                                        COSTCO WHOLESALE CORPORATION


                                        By: __/s/ Stacy D. Fulco___________
                                               One of Its Attorneys

Stacy D. Fulco - ARDC #: 6242933
Margaret L. MacNair – ARDC #: 6321045
BODELL BOVE LLC
2215 York Road, Suite 515
Oak Brook, IL 60523
#630/382-4800
#630/468-2158 FAX
SFulco@bodellbove.com
mmacnair@bodellbove.com




                                              4
